Citation Nr: 0407617	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-13 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain with degenerative disc disease, from August 25, 
1999, to January 2, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with degenerative disc disease, since January 
3, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to August 
1999.  This appeal arises from an October 2001 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  That rating 
decision denied an evaluation in excess of 10 percent for the 
veteran's service connected back disorder.

An August 2002 rating action increased the evaluation to 20 
percent from January 3, 2001.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The most recent VA examination of the veteran's service 
connected back disorder was conducted in March 2002.  
Subsequently, a May 2002 statement from a consulting 
orthopedist indicated that the veteran had experienced a 
worsening of his back disorder in April 2002.  New 
regulations with respect to rating diseases and injuries of 
the spine became effective September 26, 2003, and were 
published in the Federal Register on August 27, 2003 (68 Fed. 
Reg. 51454-51458).  In order to ensure due process of the 
veteran's claim, the RO should have an opportunity to review 
the veteran's claim for an increased evaluation under the new 
regulations. 

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the veteran of the type of 
evidence required from him and what 
evidence VA will obtain (with assistance 
from him) in order to substantiate his 
claims.  The veteran should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  

2.  The RO should also schedule the 
veteran for VA orthopedic and neurology 
examinations to determine the current 
level of disability associated with the 
service-connected lumbar strain with 
degenerative disc disease.  The examiner 
should comment on the frequency and 
duration of incapacitating episodes, if 
any, that is, a period of acute symptoms 
or signs due to intervertebral disc 
syndrome, requiring bed rest prescribed 
by a physician and treatment by a 
physician.  The examiner should also 
identify any chronic orthopedic or 
neurological manifestations, like 
limitation of motion (specified in 
degrees), functional loss due to pain, or 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm or 
other neurological findings, and whether 
or not they result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The claims folder, a copy of 
this REMAND, and a copy of the 
aforementioned revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examinations.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  Following the above, the RO should 
then re-adjudicate the issues of 
entitlement to an evaluation in excess of 
10 percent for lumbar strain with 
degenerative disc disease, from August 
25, 1999, to January 2, 2001, and 
entitlement to an evaluation in excess of 
20 percent for lumbar strain with 
degenerative disc disease, since January 
3, 2001, with consideration of the old 
and new criteria governing back 
disabilities, as appropriate.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
August 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  After the above requested action has been completed, 
the RO should review the veteran's claims.  If a benefit 
sought on appeal remains denied, a supplemental statement of 
the case should be furnished to the veteran and his 
representative, and they should be afforded the appropriate 
period of time to respond.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).   Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




